Citation Nr: 1512602	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for colon polyps, to include as secondary to hemorrhoids.

4.  Entitlement to service connection for rectal cancer, to include as secondary to hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for hemorrhoids.  The RO also denied entitlement to service connection for rectal cancer and polyps.  In December 2008, after receiving additional evidence, the RO confirmed and continued its denials.  In the January 2010 statement of the case, the RO reopened the claim for entitlement to service connection for hemorrhoids, denied the claim on the merits, and continued the denials of the remaining two service connection claims.  Regardless of whether the RO granted or denied an application to reopen, however, the Board has a jurisdictional responsibility to consider whether reopening of a claim was proper.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In August 2014, the Veteran testified during a hearing at the Montgomery RO before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for rectal cancer and colon polyps are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a January 1972 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hemorrhoids.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the January 1972 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hemorrhoids and raises a reasonable possibility of substantiating the claim.

3.  There is not clear and unmistakable evidence that hemorrhoids preexisted the Veteran's entrance into active service.

4.  The Veteran's current hemorrhoids manifested during service and have continued to the present day.


CONCLUSIONS OF LAW

1.  The January 1972 decision that denied the claim for entitlement to service connection for hemorrhoids is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  Evidence received since the January 1972 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for hemorrhoids have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In January 1972, the RO denied the Veteran's claim of entitlement to service connection for hemorrhoids.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  One of the bases for the prior denial was that the October 1971 VA examination showed no indication of recurrent hemorrhoids and the Veteran had no complaints.  The evidence received since the prior denial includes medical evidence of recurrent hemorrhoids as well as the Veteran's competent testimony that he has had recurrent hemorrhoids since service, which is presumed credible for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As this testimony relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, reopening of the claim of entitlement to service connection for hemorrhoids is warranted.
Service Connection

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.

The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In this case, the Veteran indicated on the June 1969 induction report of medical history that he had or previously had piles and the physician's summary indicated hemorrhoids and occasional bleeding.  The June 1969 induction examination report, however, indicated that the anus and rectum and all other systems were normal and there was no abnormality noted relating to hemorrhoids.  Therefore, pursuant to the applicable statute and regulation, hemorrhoids were not noted at entry and the presumption of soundness attached.

Where, as here, the presumption of soundness has attached, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has recently indicated that, in cases where there is evidence that a disorder existed prior to service, the Board must first make the necessary predicate finding as to whether the disability for which the Veteran is claiming service connection manifested in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012) ("[B]efore the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service"); Horn v. Shinseki, 25 Vet. App. 231, 236 (2012) ("In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service").  In this case, the Veteran underwent a hemorrhoidectomy after he entered service, and the evidence therefore reflects that hemorrhoids manifested in service.

In written statements and in August 2014 testimony before the Board, the Veteran indicated that he did not have hemorrhoids before entering service.  The Veteran is competent to testify regarding observable symptoms, such as whether he experienced discomfort and other observable symptoms of hemorrhoids prior to his service.  38 C.F.R. § 3.159(a)(2) (2012); see Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board also finds the statements and testimony to be credible, as they are consistent with each other and have been the same throughout the appeal.  In short, the Board finds current statements that the Veteran did not have hemorrhoids prior to service to be both competent and credible.

There is no evidence demonstrating clearly and unmistakably that the Veteran's hemorrhoids preexisted his entrance into service.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (stating that clear and unmistakable evidence is evidence that "'cannot be misinterpreted and misunderstood, i.e., it is undebatable'" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Thus, the government cannot rebut the presumption of soundness and the claim is one of service connection, without consideration of a preexisting condition.  See Quirin, 22 Vet. App. at 396.

The only remaining issue is whether the Veteran's current hemorrhoids are related to his hemorrhoids in service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (in cases where the presumption of soundness cannot be rebutted, claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The private and VA treatment records show that the Veteran has had longstanding recurrent hemorrhoids, including a hemorrhoidectomy in 1991, and the Veteran has offered competent, credible testimony that he has experienced hemorrhoids since service.  The key inquiry in this case is thus whether the Veteran's current hemorrhoids are etiologically related to the diagnosis of hemorrhoids in service.

As there is no medical or lay evidence suggesting that the current diagnosis is unrelated to the hemorrhoid disorder for which the Veteran was treated in service, the third element of a nexus between the current disability and service has also been satisfied.  

Because each of the three elements required for service connection has been met, service connection for hemorrhoids is warranted.  The benefit sought on appeal is granted.  


ORDER

The application to reopen the claim for entitlement to service connection for hemorrhoids is granted. 

Service connection for hemorrhoids is granted.



REMAND

The Veteran claims that his now service connected hemorrhoids caused or aggravated his rectal cancer and colon polyps.  The evidence reflects that the Veteran had a tumor of the anal canal excised, with a December 1999 pathology report reflecting that it was a focal squamous cell carcinoma in situ arising in a condyloma.  In addition, the private and VA treatment records reflect removal of multiple colon polyps.  As there is evidence of a possible relationship between the rectal cancer and colon polyps and the service connected hemorrhoids, a VA examination is warranted to address these questions.  38 C.F.R. § 3.159(c)(4)(i)(C) (examination warranted where claimed disability may be associated with service connected disability).

Accordingly, the claims for entitlement to service connection for rectal cancer and colon polyps are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the etiology of his rectal cancer and colon polyps.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's rectal cancer or colon polyps are either (a) caused or (b) aggravated by his service connected hemorrhoids.

The examiner should also opine as to whether the rectal cancer or colon polyps are otherwise related to service.

A complete rationale should accompany all opinions provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

2.  After the above development has been completed, readjudicate the claims of entitlement to service connection for rectal cancer and colon polyps.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


